Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 1 of 26 PageID# 1246
                                                                                     p           L     1     n
                                                                                      h
                                                                                            MAR 2 9 2019      y)
                                                                                      CLERK. U.S. DISTRICT COURT
                                                                                             RICHMOND. VA
                              UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND VIRGINIA


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                  -against-                            AMENDED MOTION TO
                                                  INTERVENE BY INTERVENOR-
 JASON GOODMAN,                                        APPLICANT SWEIGERT


                                  Defendant.



 AMENDED MOTION TO INTERVENE BY INTERVENOR-APPLICANT SWEIGERT

                                 PROCEDURAL STATEMENT

1.     NOTICE SHOULD BE TAKEN BY THE CLERK OF THE COURT AND ALL

PARTIES that the interested party known as D. GEORGE SWEIGERT is seeking the LEAVE

OF THE COURT TO INTERVENE into this instant lawsuit pursuant to Fed. R. Civ. Proc. Rule

24(a) and Virginia Supreme Court Rule 3:14(Rule 3:14 provides that "[a] new party may by

leave of court file a pleading to intervene as a plaintiff or defendant to assert any claim or

defense germane to the subject matter ofthe proceeding.").

2.      This instant pleading amends and supplements docket no. 72(2/19/2018) pursuant to the

2009 Revisions to Fed. R. Civ. Proc. Rule 15(a).

3.      The interested party (intervenor-applicant) D. George Sweigert purposes to intervene as a

PLAINTIFF. As sworn below, Sweigert has an interest identical to the Plaintiff(Robert David

Steele) in these proceedings and maintains an interest in their outcome.

4.      As no discovery has taken place and these proceedings are in the pleading stages, this

MOTION appears timely and does not present a prejudicial burden to any party.
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 2 of 26 PageID# 1247




                               PRELIMINARY STATEMENT

1.     At the outset, the undersigned apologizes for the length ofthe following preliminary

statement; however, it is required to demonstrate the same nucleus offacts that form a nexus

between Defendant Goodman's conduct, the undersigned and this Court.

2.     Backsround. As a leading alt-right media star and all-purpose public figure. Defendant

(herein Def)operates CrowdSource The Truth(CSTT)[trademarked] on several social media

platforms. CSTT claims to be a fact-checking news service; but, operates akin to a methodology

used in nation state cyber conflict known as "Information Operations [Info Ops]" to destroy

political enemies. The Defs proficiency at sowing deceptive falsehoods, mixed with a few

grains oftruth, into CSTT news podcasts accomplishes the Info Ops objectives of

disempowerment, disruption, degrading and de-personage of a target(like the undersigned).

Innocent parties (collateral damage)become CSTT on-line punching bags to increase Defs

personal profits while he recklessly deflects blame,ownership and responsibility of his acts onto

these innocents(see Port of Charleston dirty bomb hoax closure supervised by the Defon June

14,2017 via CSTT podcasts). [It is instructive to note the definition ofcyber adversaries in

Exhibit M,page 36-39, docket no. 82(pgs.36-39,dkt.82), incorporated as iffully restated

herein]. For more information on the dirty bomb hoax port closure see Report: The Port of

Charleston Dirty Bomb Hoax and Social Media Liability, Amazon Paperback - April 14, 2018;

quoted in relevant part(book description on Amazon):

               The only report that has ever been written about the Port of Charleston, S.C. Dirty

               Bomb Hoax of June 14, 2017. This booklet describes how social media hoax

               news sites can attack America's critical infrastructure. Seemingly,these deception

               merchants operate with no threat of legal action. This fertile environment has

               allowed the consequence-free attacks on maritime ports, generation of hysteria of

                                                2
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 3 of 26 PageID# 1248




               supposed assassination plots, and generate fear over unsafe consumer products.

               The next generation ofcyber attack tools will be based upon Artificial

               Intelligence and can execute complex social media attacks. Law enforcement is

               falling further behind the tip ofthe spear in comprehending the cyber warfare

               nature ofthese attach techniques.

3.     The Defs CSTT enterprise (responsible for the Port of Charleston closure) purportedly

collects between $10K and $15K monthly from over 1,000 dubious paying "patrons"(see

Patreon.Com)transmitted over the wires via the global payment system. Donations and

contributions to the Def are to ostensibly fund CSTT investigation reports on podcasts- which

can be categorically characterized as false news, distortions of reality, deceptive and often

resembling hoaxes such as screaming "fire" in a crowded theater (dirty bomb hoax). Quoting the

Patreon.com web-site in relevant part:

       Note: We bill your patrons on the 1st ofeach month at midnight in the pacific time

       zone-payments process throughout the day on the 1st ofeach month PST. Processing

       payments in bulk helps keep processingfees lower.

       (https://support.patreon.com/hc/en-us/articles/

       209777053-When-will-my-patrons-be-billed-)

4.     Def(and a newly identified co-conspirator) broadcast in a pervasive manner deceptive

and defamatory statements to injure the perceived enemies ofthe Defs CSTT enterprise. Def

uses his extensive CSTT social media empire in his private war against CSTT enemies. This

includes Defs perverted insinuations that the undersigned is(1)protecting pedophiles,(2)

practicing ritualistic satanic torture,(3)stalking CSTT reporters with death squads,(4) was a

planner ofthe Port hoax and(5)is a drug smuggler. Definsists that these slurs are based on the
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 4 of 26 PageID# 1249




evidence that resulted from CSTT investigations. This explains why it is, and was,so damaging

and dangerous, when Def defames and incites on-line calls to violence and intimidation directed

at CSTT targets (like the undersigned). Caveat: for more information on the corporate status of

CSTT and Defs Multimedia System Design,Inc. see [dkt.no. 54].

5.     Defendant's incitement ofviolence asainst undersisned. The Def has broadcast CSTT

investigation results to accuse the undersigned of murdering hitchhikers as part of witchcraft

practices, protecting pedophiles, coordinating satanic ritualistic abuse on victims, etc. These

deceptive and vile accusations were passed off as the results ofinvestigative research, inciting a

digital lynch mob to harm the undersigned. Defaming and inciting violence against the

undersigned was not done in the public's interest. In fact, none ofDefs infringing content has

been removed fnearly 14 months later and counting! and remains available to the public

worldwide. "[Ijncitement creates a risk that third parties will inflict violence on the victim,

whereas threats engender fear and intimidation that usually reach the victim directly." United

States V. Turner, 720 F.3d 411 (2d Cir. 2013). [emphasis added] "It rarely has been suggested

that the constitution fi-eedom for speech ... extends immunity to speech or writing used as an

integral part of conduct in violation ofa valid ... statute." United States v. Rowlee II, 899 F.2d

1275, 1278(2d Cir. 1990).

6.     Two associates ofthe Defare sources of great concern to the undersigned: Michael

Bardon of Avondale, AZ and Quinn Michaels(aka Korey Atkin)(whereabouts believed to be

Las Vegas, NY). Bardon is awaiting sentencing in the Arizona state courts for aggregated

assault with a firearm (Maricopa County Court, AZ). Meanwhile, Michaels conducts, in a

pervasive manner,smear campaigns against his former girl fi*iend and her son. Both

Bardon/Michaels have been seen as sidekicks and co-hosts with the Def on the CSTT social
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 5 of 26 PageID# 1250




media podcasts. Both have co-produced videos with the Def. Both operate independent

YouTube and social media channels with subscribers and "groupies" that follow the daily

minutia oftheir respective lives.

7.     In the case of Bardon,the Defspent several days at Bardon's home and accompanied him

to his state court sentencing hearing. Immediately following the latest hearing at the Maricopa

County Courthouse Defreleased several videos accusing the undersigned of mail fraud, criminal

interference, etc. In these video podcasts the Def pinned the responsibility of Bardon's legal

troubles onto the undersigned. This situation has culminated in Bardon filing fictions police

reports with the Avondale Police Department that the undersigned has been "stalking" him.

Such fraudulent "stalking" accusations are the hallmark ofthe CSTT smear campaigns. The

Court will note that the Def is fond of complaining about his own "stalking" stories(see

[dkt.no.78]).

8.     In his attempt to incite violence against the undersigned, Defclaimed that he had

evidence that the undersigned had knowledge ofthe exact location of Michaels when Michaels

suffered a life-threatening burst bleb on his lung. While Michaels was in the hospital Defflew to

his side in New Mexico (Christmas, 2017). Def demonstrated how to disassembly a hotel

microwave and modify it to spread spectrum microwave signals into an adjoining room for the

purposes ofexploding a bleb (totality discredited and denied by the attending surgeon of

Michaels). Definsinuated that the undersigned had attempted to inflict physical damage and/or

murder on Michaels using this method, etc. Defalso stated he was communicating with the

Roswell Police Department about the undersigned's odd movements prior to the incident.

P.     At the Defs direction, Michaels then spent six weeks at Mount Shasta, California

illegally camping while searching for the undersigned. This included video productions and
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 6 of 26 PageID# 1251




podcasts that feature Def with Michaels. Video podcasts during that time (April — May 2018)

included public calls for any information on the location ofthe undersigned. This nightmarish

stalking campaign resembled more ofa human foxhunt than that of quality news programming.

Michaels has also been tentatively identified as the person visiting the mailbox ofthe

undersigned (Califomia) and asking questions about the box-holder's physical address.

10.    Defendant is a Public Fieure while Undersigned is not. In New York Times Co. v.

Sullivan, the Supreme Court defined rules of defamatory publication that apply not only to public

officials but to any public figure (like the Def). Gertz v. Welch, Inc. 418 U.S. 323, 342. Defis

clearly a public figure who has inserted himself into major national political controversies with

his right-wing sidekicks like Jerome Corsi, Larry Klayman and Laura Loomer (all of whom are

monitored and watched by the Southern Poverty Law Center (S.P.L.C.)for hate speech). Mr.

Klayman,esq. represents both Loomer and Corsi in outlandish lawsuits {Loomer V5. Twitter.Com

and Corsi vs. Robert S. Mueller, III, Office ofthe Special Counsel) which are extensively

promoted by the Def with a constant stream of anti-government chatter to echo chamber these

lawsuits with presumed evidence.

11.    The undersigned arguably is not such a public figure. The undersigned had only used a

stage name("Dave Acton")to create educational videos on a YouTube channel that catered to

disaster preparedness and medical first-aid as a licensed Emergency Medical Technician. The

undersigned became a tangential unwitting participant in the acrimonious feud between Def and

his former room-mate and sidekick George Webb Sweigert(undersigned's brother). Plaintiff

was dragged(some say drug)into this controversary and is only defending himself against the

Def who drew first blood.
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 7 of 26 PageID# 1252




12.    In context ofonly the Port dirty bomb incident(hoax) debate, the undersigned is at most

a limited public figure and more probably a private citizen that was involimtarily drug into this

ugly situation and is acting in self-defense against the Def. Even if this Court finds the

undersigned as a limited public figure, the Defs speech would have to be necessarily limited to

the scope ofthat public controversy(Port hoax incident). Gertz v. Welch, Inc. 418 U.S. 323,

345. The Def would be prohibited from the broadcast ofextraneous attacks and unfounded

accusations of criminal conduct(implied defamation,trade libel and slander per se). A person

acts with malice ifthe publication was made with knowledge that the statement was false or with

reckless disregard for its truth. Gertz v. Welch, Inc., 418 U.S. 323. This demonstrates injury

and Article 111 standing ofthe undersigned by meeting the "plausibility test" created by Bell All.

Corp. V. Twombly,550 U.S. 544,570(2007).


                                  GENERAL ALLEGATIONS


                                     ADDITIONAL PARTY



13.    Paragraphs 1 thru 12 are hereby cited as iffully restated and realleged.

14.    Intervenor Applicant MOVES that DAVID CHARLES HAWKINS [herein Hawkins] of

Cloverdale, British Columbia, Canada be added as a proper defendant that has inflicted

damaging civil torts in cooperation, coordination, agreement and in continuity with the Def. In

fact, both the Def and Hawkins have become inextricably intertwined via their social media

platforms that continuously promote one another's Internet podcasts and web sites.

15.     Hawkins has a long history ofdefrauding the public with claims that he is a "forensic

economist" and is "Cambridge educated". Using the title of"Cambridge educated forensic

economist", Hawkins claims to have scientific research processes and patentable novel
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 8 of 26 PageID# 1253




approaches to solve "cold cases" and other "unsolved crimes". He then uses these junk science

processes to accuse the undersigned of horrible crimes.

16.    Via his numerous podcasts, distributed in a widely pervasive manner daily, Hawkins

claims to have scientific data and "results" that offers conclusive proofthat certain parties are

guilty of horrific crimes. One of Hawkins favorite targets is the unfortunate retired Senior

Executive Service(SES)federal employee named Kristine Marcy. The continuous savage

attacks on Marcy by Hawkins and the Defare stunning. The two have accused Marcy of:

           • Creating the Department of Justice(DoJ)PRIDE LGBTQ organization so that

               lesbians could infiltrate key positions within the U.S. marshals Service.

           • Creating the database ofthe National Center for Missing and Exploited Children

              (NCMEC)to locate desirable human sacrifices for government elites.

           • Creating "CON AIR", aka Joint Prisoner and Alien Transport System(JPATS)for

               the purpose ofdeploying convicts in "CONAIR SWAT TEAMS"to kill high

               value targets(as in child snufffilms).

           • Arranging for U./S. Small Business Administration mentor-protege firms to act in

               concert with SERCO,INC. to abduct and kidnap small children for compromise

               operations and eventual death in snufffilms.

17.    In summary,Goodman/Hawkins believe (and widely broadcast thru their podcasts)that

Marcy is a lesbian that created the DoJ PRIDE organization to enable lesbians to infiltrate the

U.S. Marshals Service for the purposes of kidnapping desirable children to be sold into human

trafficking, or to star in "kiddie snufffilms". Hawkins has been spewing nonsense ofthis ilk for

over a decade, he has now joined forces with Goodman to attack and destroy the undersigned.
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 9 of 26 PageID# 1254




18.    Hawkins has implicated several innocent institutions within the jurisdiction of this Court

in his "kiddie snufffilm" narrative. Both Goodman/Hawkins have openly mocked the Intervenor

Applicant for notifying SERCO,INC., 12930 Worldgate Drive, Suite 600, Hemdon,Virginia

20170 that continuous broadcasts by Goodman/Hawkins have claimed that SERCO was the

prime facilitator ofthis snufffilm network. SERCO is regularly targeted as an on-line punching

bag for the Defs CSTT podcasts.

19.    SERCO has been accused by Goodman/Hawkins(via CSTT)of working with DoJ

PRIDE operatives to access the database ofthe National Center for Missing and Exploited

Children(NCMEC)to locate desirable children that could be kidnapped and snuffed. SERCO

has been accused of designing and operating a "murder-for-hire" network that is somehow

interfaced to the U.S. federal government's "Federal Bridge", which is a digital certificate

certification authority that facilitates electronic commerce in a secure manner.

20.    Kristine Marcy is also accused of working with DoJ PRIDE lesbians and members of

NCMEC to create a "snuff catalogue" that would allow "high end elites" to watch child snuff

films via high-speed networking and visual labs. Another on-line punching bag for

Goodman/Hawkins is the high-speed networking research funded by the National Science

Foundation(NSF),2415 Eisenhower Blvd, Alexandria, VA 22314. See NSF Instrumentation

Award No. EIA-9871058,"Electronic Visualization Laboratory"(EVL), University of Illinois at

Chicago(UIC). According to the daily Goodman/Hawkins drum-beat,the UIC EVL is used to

facilitate "dead-pool" betting on the exact time of death ofa victim featured in a live high-

bandwidth visual "pay-for-view type" ofevent. See Exhibit Five [Exh.5]

21.     The foregoing describes how Goodman/Hawkins act with callous and reckless disregard

ofthe facts against at least three institutions that find their headquarters in this jurisdiction.
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 10 of 26 PageID# 1255




22.    As Exhibit Two [Exh.2] clearly indicates, Hawkins is ramping up a smear campaign

against the Intervenor Applicant that will rival the Hawkins "Kristine Marcy" defamation and

harassment campaign. The Marcy smear campaign provides a clear indication as to the pattern

and practice ofthe inextricably intertwined duo of Hawkins and Goodman. In sum,the

undersigned has become the new "Kristine Marcy"for this pair. See Exhibit Five [Exh.5]

23.    This new and improved Info Ops smear campaign has specifically targeted the status of

the Intervenor Applicants as a Certified Ethical Hacker, which is an Information Technology

credential recognized by the U.S. Department of Defense pursuant to DoD Directive 8570. See

Appendix 3 to the DoD 8570.01-Manual,"Auditor","Incident Responder","Infrastructure

Support" and "Analyst".

24.    Hawkins distributes(under the watchful eye of Goodman)statements such as these:

           a. "Serco Group's apparent fi-auds on the Five Eyes countries' patent offices, the

              Simulation and Hacking Information Technology (S.H.I.T.) secretly embedded

              by Dave G.Sweigert into existing EVL CAVE environments and Entrust federal

              bridge networks. [Exh.2]

           b. My research indicates that Sweigert(email SDoIiation-notice@mailbox.com!)

              left a backdoor in Northwestern University's EVL IT Partnerships [Exh.2]

           c. Teachers through patented high-speed bit-spread backdoors apparently left by Dave

              Sweigert in the EVL IT networks which allegedly allowed BBC [Exh.2]

           d. truth test the alibis ofthe Rogue Teachers on 9/11 and possible hacks by Dave G.

              Sweigert [Exh.2]

           e. Who,apparently used an ethical(?)hack ofthe EVL BAT CAVE by David G.

              Sweigert,former consultant to U.S. Army Simulation, Training and

              Instrumentation Command(STRICOM)in Orlando, Florida, for "Con Air

                                                10
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 11 of 26 PageID# 1256




               Serco's Catalogue Killing*" of Bartels and his Cantor Fitzgerald colleagues on

               9/11.[Exh.2]" [emphasis added]

25.    This smear campaign death march, which destroyed the personage of Knstine Marcy,is

now aimed to destroy the personage ofthe Intervenor Applicant. It is the objective ofthis latest

reputation destruction campaign to inflict economic injury and ruin the professional reputation of

the undersigned as a highly skilled member ofthis nation's cyber defense forces.

26.    By relying on monikers such as "Cambridge educated forensic economist", Hawkins

deceives the public that he has attained a professional designation that is related to the

presentation ofevidence within a framework of rules relied upon by the courts. This fraudulent

presentation("Cambridge educated forensic economist")fortifies the junk science research

presented by the duo to target individuals for reputation destruction with "evidence".

27.    Hawkins has clearly stated what- he himself- believes is the purpose of a "forensic

economist". "Forensic economics is about people who want to bring the ground truth of the

crime scene — or fraud scene — into court and argue from the fact based." See Jason

Goodman channel on YouTube with posted video "Can Simulation Hacking IT Guru Sweigert

Explain BAE's Bit Spread 9/11? With David Hawkins", 12:47 timer, released March 1,2019 at

Internet URL: https://www.voutube.coni/watch?v=7J2IhvrT4PO&t=12s [Contained within

Exhibit Three].

28.     Both Hawkins and the Def are frauds that operate a"news service" for the sole purpose

of destroying people's lives- nothing more.

                                  INTERVENOR-APPLICANT


29.     The undersigned commenced unrelated litigation in this district in 1994 to obtain relevant

documents from the Central Intelligence Agency in l:94-cv-01585. Date Filed: 12/02/1994.


                                                  11
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 12 of 26 PageID# 1257




30.    As the Court is aware,the undersigned filed several"DECLARATIONS" between May

and June 2017 in this Court. (Dkt Nos: 51,54,55,56,58,59 & 60 [incorporated as if fully

restated herein]). It is instructive to note that the undersigned is Certified in Homeland Security,

Level- III by a professional governance body (see [pg.24of25,dkt.no.58]).

31.    The undersigned is also a former member ofthe American Bar Association(ABA)

Information Security Committee(ISC)and was a technical contributor to the "PKI Assessment

Guidelines"(PAG). As the Court v^ll learn, the undersigned is ridiculed, mocked, and singled

out for retribution and targeting by Goodman/Hawkins for such activities as his participation in

ABA ISC PAG (generally "federal bridge"). [See Publication: PAG v 1.0, May 10, 2003, ABA

ISC]. Goodman/Hawkins have distributed several social media video productions accusing the

undersigned of using his knowledge ofPublic Key Infrastructure(PKI)to arrange for the death

of New York fire fighters, U.S. military personnel, and others innocents using his "hacking"

skills to breach network security.

32.    The general narrative for these malicious attacks on the undersigned can be catalogued as

in the variety of"the Federal Bridge" or "the Federal PKI Bridge", or "the Federal Certification

Authority Bridge". The Federal Bridge is a root certificate authority (digital certifications aka

International Telecommunications Union(ITU)standard 509.v3)that enables cross-domain

electronic commerce between the federal and state governments and large federal contractors.

The Federal Bridge is held up by Goodman/Hawkins as the "murder for hire" network that

enables the kidnapping, torture and murder of children in snufffilms. See Exhibit Four

[Exh.4].

33.    It is instructive to note this description ofthe U.S. Government's Federal Bridge:

       Federal Public Key Infrastructure Management Authority(FPKIMA)



                                                 12
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 13 of 26 PageID# 1258




        Governed under the Federal PKI Policy Authority(FPKIPA)and managed by GSA,the

        Federal Public Key Infrastructure Management Authority(FPKIMA)provides trust

        infrastructure services to federal agencies.

        Federal Bridge CA(FBCA)is the PKI Bridge that enables interoperability between and

        among federally operated and business partner PKIs.

        (https://www.idmanagement.gov/topics/§)kima/)

34.     The undersigned can confidently assert that after listening to dozens of hours of video

content that feature both the Defand Hawkins,that both operate from a position ofcomplete

ignorance, or in complete reckless disregard ofthe truth, regarding their joint podcast shows that

describe the Federal Bridge as the "murder for hire" network used to transmit orders to execute

children in pedophile snufffilms. The continuous distribution ofthis Goodman/Hawkinsjunk

science research fuels the narrative that the Federal Bridge is the favorite tool oflesbian child

abductors operating within the U.S. Marshals Service(USMS). [Exh.4]. Another spin by

Goodman/Hawkins is that the undersigned has performed illegal acts in the performance of his

duties related to participation in ABA ISC PAG type of activities.

35.     In previous employment,the undersigned was an associate and consultant to the Center

for Forensic Economic Studies(CFES),Eighth Floor, 1608 Walnut St., Philadelphia,PA 19103

in 2003 (https://cfes.com/). This CFES engagement was directed at building up an electronic

evidence and Electronic Stored Information(ESI)[see Fed. R. Civ. Proc. Rule 34] practice for

CFES.


36.     In his role at CFES,the imdersigned worked elbow-to-elbow with real bona fide forensic

economists-a title which David Hawkins claims for himself. Again,the undersigned can

confidently state that Goodman/Hawkins operate from a position ofcomplete ignorance, or



                                                 13
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 14 of 26 PageID# 1259




reckless disregard ofthe truth, in the arena offorensic economic theory ~ which is a litigation

tool. The following text from the CFES web-site is instructive on this point:

       THE CENTER FOR FORENSIC ECONOMIC STUDIES is a leading provider of

       expert economic analysis and testimony. Our economists and statisticians consult on

       matters arising in litigation, with a focus on the analysis of economic loss and expert

       witness testimony on damages.

       We assist with discovery, uncover key data, critique opposing claims and produce clear,

       credible reports and expert testimony. Attorneys and their clients have relied on our

       expertise in thousands of cases in jurisdictions across the country.

       Contact the Center for Forensic Economic Studies to discuss how we can assist you in the

       preparation and presentation of your damages case.

       (https://cfes.com/)

37.    Hawkins is simply a fraud who has pinned the title of"Cambridge educated forensic

economist" to hisjunk science research for the purposes of deceiving members ofthe public with

his deceptive video podcast content. The misconduct of Hawkins is ratified, affirmed and

approved of by the Def. The purpose ofthis fraudulent and deceptive tactic (forensic economist

label) is to fortify the sham hoax junk science-based allegations pushed by Hawkins/Goodman.

38.    Although Goodman/Hawkins understand that their fraudulent podcasts are false and

misleading, the two continually push these deceptive narratives to terrorize audience members

that the U.S. Government can easily kidnap their children using the Federal Bridge(and we all

have the undersigned to blame). The purpose ofthis Goodman/Hawkins scheme is to collect

contributions, donations and patrons on the PATREON.COM wire transfer network (see

[dkt.no.55]).



                                                14
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 15 of 26 PageID# 1260




                                  SPECIFIC ALLEGATIONS


           COUNT ONE: VIOLATION OF 42 U.S.C. 1985 FOR RETALIATION

39.    Paragraphs 1 thru 38 are hereby cited as iffully restated and realleged.

40.    Def Goodman and Hawkins entered a civil conspiracy for the purposes of generally

destroying the personage ofthe undersigned. This was accomplished via the use ofjunk science

and "buzz words",in conjunction with the statements ofa "Cambridge educated forensic

economist", to create "research results" that would implicate the undersigned in a variety of

crimes related to the undersigned's professional certification as a Certified Ethical Hacker

(CEH). See Exhibit Three. Caveat: DoD Directive 8570, Appendix 3.

41.    This Court is in the strongest position to evaluate the actions ofthe Defregarding

violations ofthe anti-conspiracy sections of42 U.S.C. § 1985(2)(Obstructing justice;

intimidating party, witness, or juror) and § 1985(3)(Depriving persons of rights or privileges)

concerning retaliatory conduct directed at a witness ofthis instant lawsuit.

42.    It is alleged that after the undersigned filed documents and declarations in this Court(Dkt

Nos: 51,54, 55,56,58, 59 & 60 [incorporated as iffiilly restated herein]), which caused the Def

to use his CSTT social media empire to intimidate, humiliate, threaten and cause the undersigned

to live in fear. Def retaliated against the undersigned with public calls to violence, broadcast of

trade libel, widely distributed slander, defamation and various invasions of privacy. See Defs

phone calls to another CSTT enemy "Titus Frost"[pg.3ofl0,dkt.80],"Jason then hung up and

called my boss, and threatened my boss with information that the FBI would be investigating

me,"[para.9]. Caveat this is known as "crowdstalking".

43.    The Defs attacks on a witness to this instant lawsuit is an attack on the very integrity of

this Court. Several circuits have found that the main purpose of42 U.S.C. § 1985(2) is to protect



                                                 15
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 16 of 26 PageID# 1261




the integrity ofthe court itself. Rutledge v. Arizona Bd. OfRegents,660 F.2d 1345,1354-55(9^
Cir. 1981); McCord v. Nailey, 636 F.2 606,617(D.C. Cir. 1980)cert, denied. The Rutledge

court reasoned that there was a congressional desire to protect the integrity ofthe federal

judiciary. 636 F.2d at 615.

44.    The malevolent conduct is clearly depicted in the attached Exhibit One which is a simple

search of"JASON GOODMAN SWEIGERT" on the YouTube.Com platform. The search

results show more than a dozen(+12)video productions, distributed in a widely pervasive

manner,to an audience ofthousands worldwide. The content ofthese podcasts is designed to

injure, damage, and create loss to the liberty interests in a professional technical reputation by

the undersigned.

45.    For the past 12 months, Defhas widely disseminated the fraudulent narrative that there is

a"Campaign" directed at the Def(see generally dkt. no. 78). The idea ofthis "Campaign" has

been denied by many ofthe individual accused by Defin dkt. No. 78.

46.    Third parties have catalogued the continuous defamation, harassment and smear

campaign ofthe Defin statements filed with the Court [dkt.nos.79,80,82]. Consider the public

attestation by the Defthat he has "evidence offelony crimes by the Plaintiff, Intervenor

Applicant and third-party co-conspirators.". [pg.2of8,dkt.79]. These "felony crimes" allegedly

involved the signers ofthese declarations- which have completely rejected and denied the

assertion ofthe Def. [dkt.nos.79,80,82]

47.     As described in dkt. no. 80, YouTube personality "Titus Frost" describes how the Def

telephoned his place of employment on numerous occasions to threaten that an active F.B.I,

investigation was in progress and that "Titus Frost" would be implicated in a crime. This is a

very representative act ofthe Def,to intimidate and threaten individuals with purported F.B.I.


                                                 16
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 17 of 26 PageID# 1262




investigations. The Def also publicly announced that he personally called every ambulance

service in the Mount Shasta, California region to disrupt the employment ofthe undersigned (a

licensed Emergency Medical Technician) with similar threats(F.B.I, investigations). Caveat:

this is known as "crowdstalking".

48.    As described in dkt. no. 51-1, Defis fond of using the phrase "distributed decentralized

defamation attack'", which he reported to the F.B.I,(purportedly). Defsates in his podcast

(pg.3ofl2,dkt.51-l) [May 6,2018 podcast]. "I called Dean Fougere [Titus Frost]... to alert

him that I was in the process of gathering information to bring to the FBI to tell the FBI that I

believe a new type of crime is taking place. A distributed decentralized defamation attack.".

[pg.3ofl2,dkt.no.51-l]. Interestingly, the Def maintains very public associations with a host of

attorneys, to include Larry Klayman (see Southern Poverty Law Center "watch list").

49.    On May 4,2018,Def accused the undersigned of planning the Port of Charleston (South

Carolina) dirty bomb hoax of June 14, 2017. "I believe they are working together. And I believe

that they plarmed that incident in the Port of Charleston-for a number ofreasons.".

[pg.6ofl2,dkt.51-l].

50.    On May 4,2018,Defstated "I am extrapolating that his [undersigned] interactions with

the CIA and the Sandinistas could indicate involvement in a criminal operation ofIran-Contra."

[pg.6ofl2,dkt.51-l]. Def is referring to the 48 hours ofcaptivity the undersigned endured in

Nicaragua when a peace keeping helicopter (in which he was a passenger) was forced to execute

an emergency landing in Managua in 1981. (Described [pg.lof5,dkt.51]).

51.     On May 4,2018, Defstated"We are going to start to assemble the evidence we have.

Evidence that is going to link Dave [undersigned], and George[Webb Sweigert], and Robert




                                                17
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 18 of 26 PageID# 1263




David Steele, and Manual Chavez[YouTube name"DEFANGO"]                    Essentially, the same list

as "co-conspirators" described in Defs dkt. no. 78. [pg.6ofl2,dkt.51-1].

52.    On May 4,2018, Def stated "I really do hope that Dave [undersigned] brings this to some

federal body that hasjurisdiction over criminal prosecution in this matter. Because I will see to

it that man be put into jail.". [pg.7ofl2,dkt.51-1].

53.    On May 4,2018, Def stated "if he wasn't the worm that he is-the waist of oxygen -the

disgusting human being - whose own father knew that the proper place for him [undersigned]

was to sleep on newspaper with dog shit." [pg.7ol2,dkt.51-l]. These excerpts are from a video

podcast featuring Joe Napoli of San Diego, California. See "The Trolls of Mount Shasta".

rhttps://www.voutube.com/watch?v=QVg9YeiHv0kl.

54.    The foregoing excerpts speak to the motive of malice.

55.    It was in this environment of constant public attack that caused the undersigned to file the

declarations with this Court(Dkt Nos: 51,54,55, 56,58,59 & 60). Unfortunately, the filing of

these declarations only enraged the Def more, which led to a measurable increase in the intensity

ofthe smear campaign. Following the filing of the undersigned's declarations the Def published

more videos with junk science provided by Michaels to implicate the undersigned in more

crimes.


               COUNT TWO; VIOLATION OF 42 U.S.C. 1985 FOR CONSPIRACY

56.    Paragraphs 1 thru 55 are hereby cited as iffully restated and realleged.

57.    It is hereby alleged that Def Goodman and Hawkins are inextricably intertwined into a

civil conspiracy to exact retaliation and retribution against the undersigned for his appearances as

a witness in this instant lawsuit. An artifice ofthe civil conspiracy is the dissemination of

fraudulent and deceptive claims conceming the undersigned, accompanied with allegations of



                                                 18
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 19 of 26 PageID# 1264




criminal activity. The dissemination ofsuch podcast content is malicious in nature and designed

to directly injure, harm and damage the undersigned's technical career in the arena of ethical

hacking(a legitimate DoD recognized occupation; DoD Directive 8570, Appendix 3.).

58.    The objectives ofthe civil conspiracy are to damage, injure, and ruin the technical career

ofthe undersigned. Carefully crafted wording is injected into podcasts to include: illegal,

hacking, man-in-the-middle attack, back-door, knowledge of networks, etc. to insinuate that the

undersigned was involved in illegal hacking activity, incompetence, misconduct, etc. Such acts

of trade libel and defamation by insinuation orbit around the undersigned's professional career

and livelihood.


59.    Goodman and Hawkins knowingly agreed to use podcast smear campaigns, trade libel,

defamation, threats, reputation destruction and corrupt persuasion to engage in the distribution of

false and misleading podcast content directed toward the undersigned with the intent to

influence, hinder, delay or prevent the testimony ofthe undersigned in this official proceeding.

                             COUNT THREE; CIVIL CONTEMPT


60.    Paragraphs 1 thru 59 are hereby cited as iffully restated and realleged.

61.    Def simply does not respect this, or any other, federal court. Def has released more than

57 video podcasts that include some reference to a "fake lawsuit" brought by Robert David

Steele. Def also invites litigation while playing a stalking victim. As noted in

[pg.lof22,dkt.no.59] SIXTH DECLARTION ofthe undersigned,"GOODMAN: Why don't you

release whatever evidence it is you think you have. And you can intervene in the lawsuit. We

all know it is a fake lawsuit.".


62.     Such cavalier remarks are an insult to the integrity ofthe U.S. federal court system. Not

only has Goodman (and his sidekick Hawkins)continually attacked a federal witness to this



                                                19
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 20 of 26 PageID# 1265




federal proceeding, the Def openly mocks the court and its decisions. Such behavior smacks of

civil contempt ofthis Court. This creates a shadow of doubt as to Defs true motives, which

appear to be rooted in bad faith and failure to comply with normative rules, laws and customs

associated with the litigation process. A definition ofcivil contempt is provided in the DoJ

Criminal Resource manual; quoted in relevant part:

       752. GENERA!,. DEEINITION OE CONTEMPT


       Contempt ofcourt is an act ofdisobedience or disrespect towards the judicial branch of

       the government, or an interference with its orderly process. It is an offense against a court

       ofjustice or a person to whom the judicial functions ofthe sovereignty have been

       delegated.

       The power ofa federal court to punish a contempt ofits authority is limited by Title 18,

       United States Code, Section 401 to:

       "(1) Misbehavior ofany person in its presence or so near thereto as to obstruct the

       administration ofjustice;(2)Misbehavior of any ofits officers in their official

       transactions;(3)Disobedience or resistance to its lawfiil writ, process, order, rule,

       decree, or command."

       [JM 9-39.000]

       By contrast, civil contempt sanctions—which are designed to compel future

       compliance with a court order—are coercive and avoidable through obedience, and

       "thus may be imposed in an ordinary civil proceeding upon notice and an

       opportunity to be heard. Neither ajury trial nor proof beyond a reasonable doubt

       is required." International Union, UMWA v. Bagwell,512 U.S. 821,114 S.Ct.

       2552,2557(1994).



                                                20
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 21 of 26 PageID# 1266




       [JM 9-39.000]

63.    In Griffin v. County School Board,363 F.2d 206(4^ Cir. 1966), the court cited "In effect

it was a "resistance to its (this court's) lawful writ, process, order, rule, decree or command." It

is the active resistance and open defiance to the litigation process which casts the shadow of civil

contempt over the CSTT operation.

64.    Many federal courts do not require a violation of a specific mandate to engage the court's

inherent powers to mitigate civil contempt. In sum, many federal courts have resorted to a basic

line of reasoning:(1)broad construction ofthe terms on the contempt statute,(2)interpretation

of a legal action as an implied order,(3)inapplicability ofthe statute as a limitation on the power

ofthe courts.


65.    In the case of witness intimidation, retribution and retaliation(as practiced by the Def)it

is instructive to consider the case of United States v. Zavelo, 177 Fed. 536(C.C.N.D. Ala. 1910).

The court held that witnesses were immune from the service of process while attending trial.

The purpose ofthis immunity,or privilege, is to insure the attendance of witnesses. [C/v/7

Contempt in Federal Courts, 24 Wash.& Lee L. Rev. 119(1967),

fhttpsiZ/scholarlvcommons.law.wlu.edu/wlulr/vol24/iss1/12f].

66.    In this context the Court should consider that 18 U.S.C. Section 1512(b)(1) makes it a

crime to(1)knowingly(2)use intimidation, threats or corrupt persuasion or engage in

misleading conduct toward another(3)with the intent to influence, delay or prevent the(4)

testimony ofthat person in an official proceeding.

67.    The actions ofthe Defto continuously attack, defame,intimidate and threaten

participants in this instant lawsuit is reprehensible and is undertaken in open defiance to the

integrity ofthis Court. This Court has inherent powers to force acceptable conduct by the Def.


                                                 21
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 22 of 26 PageID# 1267




                                     LEGAL ARGUMENT


68.    As a preliminary matter, it has long been settled that the federal courts retain their

inherited judicial power to compel the behavior of parties to litigation and to compel orders to

cease the type of misconduct described above(Fed. R. Civ. Proc. Rule 16). The federal Courts

can exercise their inherent power in an independent manner to supportjudicial efficiency and the

expeditious flow of litigation. Link v. Wabash R.R. Co., 370 U.S. 626(1962).

69.    DePs intimidation of Undersiened for his status as a witness to this lawsuit Between

May- June 2017 Plaintiff seven(7)declarations in this instant lawsuit. In open defiance of42

U.S.C. §§ 1985(2)clause one the Def calculated to economically injure, intimidate, coerce and

humiliate the undersigned to dampen,obstruct and/or retaliate against the undersigned for the

submission of documents to this Court. The bright line threshold of§ 1985(2)(clause one) was

crossed by the Defs continuing and on-going malevolent acts which allows for a private remedy

under Section 1985(3)(clause iii).

70.    These malevolent acts(to include smear campaigns)invade the undersigned's libertv

interest in a good reputation and future employment,and thus created an actionable federal

offense. "Such property interests are "created and their dimensions are defined by existing rules

or understandings that stem from an independent source such as state law."[emphasis added]

Footnote 75, White Plains Towing Corp. v. Patterson, 991 F.2d 1049(2d Cir.)

71.    In Farese v. Scherer [342 F.3d 1223,1229(11^ Cir. 2003)],the court noted that §

1985(2) prohibits conspiracies to intimidate parties or witnesses to federal lawsuits. The statute

proscribes "conspiracies that interfere with * * * the administration ofjustice in federal courts".

72.    A per se violation of§ 1985(2)(clause one/i)("Obstructing Justice; Intimidating Party,

Witness, or Juror") exists when two or more persons(the Def and his numerous sidekicks)


                                                 22
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 23 of 26 PageID# 1268




conspire to deter, by force, intimidation, or threat any party or witness in any court ofthe United

States from attending to the matters ofthe court. David Charles Hawkins, Cloverdale, British

Colombia,is one ofthe latest co-conspirators to work with the Defto tarnish irreparable the

undersigned's reputation in his trade (trade libel). See Exhibit Two attached.

73.    As more clearly depicted in Exhibit Two,the undersigned has been linked as responsible

for(1)the deaths of343 New York fire fighters at the World Trade Center on 9/11/2001,(2)

orchestrating the hacking break-in of"continuity of government" war games on 9/11/2001 to

facilitate the death of 3,000 people, etc. [Exhibit Two].

74.    Defs co-conspirator(David Charles Hawkins)uses the pattern and practice of pseudo

junk science "research" to subject "targets" to public disgrace, ill fame and public opprobrium.

Hawkins has a long history of attacking (in a relentless manner)an innocent known as Kristine

Marcy. See Exhibit Five [Exh.5].

75.    Section 1985(3)(clause iii) provides a remedy for damages to anyone "injured in his

person or property" or deprived ofa federal right or privilege as a result ofa conspiracy

proscribed by Section 1985(2)(clause i).

76.    In Haddle v. Garrison,525 U.S. 121, the Supreme Court held that tort injuries (similar to

the undersigned's described in the foregoing) are cognizable under § 1985(3)(clause iii). See to

"injure [petitioner] in his person or property". Further,"[t]he statute provides that if one or more

persons engaged in such a conspiracy 'do, or cause to be done, any act in furtherance of the

object ofsuch conspiracy, whereby another is injured in his person or property',...the party so

injured ... may have an action for the recovery of damages occasioned by such injury ... against

any one or more ofthe conspirators. § 1985(3)." See footnote no. 2:"Section 1985(3)contains

the remedial provision granting a cause of action for damages to those harmed by any ofthe



                                                 23
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 24 of 26 PageID# 1269




conspiracies prohibited in §1985. See Kush v. Rutledge ,460 U. S. at 724-725 (listing the various

conspiracies that §1985 prohibits).

77.    It is instructive to note the U.S. Department of Justice Amicus Brief(1998), submitted to

the Haddle v. Garrison court, which summarizes the property issues imder consideration by the

Court,"[t]he statute provides a remedy in damages to anvone who is injured in his person or

propertv or deprived of a federal right or privilege as a result ofan act in furtherance ofa

conspiracv prohibited under anv part of Section 1985. including clause one of Section 1985(2)

emphasis added][Internet URL: https://www.iustice.gov/osg/briefOiaddle-v-garrison-amicus-

merits ]. To summarize,§ 1985(3)class-based animus limitations cannot be used to narrow the

scope of a § 1985(2)(clause one)claim.

78.    ^'Held: No allegations of racial or class-based invidiously discriminatory animus are

required to establish a cause ofaction under the first part of§ 1985(2). The statutory provisions

now codified at § 1985 were originally enacted as § 2 ofthe Civil Rights Act of 1871, and the

substantive meaning ofthe 1871 Act has not been changed.

79.    "The provisions relating to institutions and processes ofthe Federal Government

(including the first part(clause one)of§ 1985(2))... contain no language requiring that the

conspirators act with intent to deprive their victims of the equal protection ofthe laws. Thus,the

reasoning of Griffin is not applicable here, and, given the structure of§ 2 ofthe 1871 Act, it is

clear." Kush v. Rutledge, 460 U.S. 719(1983).

80.    The Defis not prejudiced bv this action. The Def would not be prejudiced by allowing

the undersigned to intervene in this action. There has been no(1)undue delay in filing the

motion to intervene,(2)the adverse party has been noticed,(3)the undersigned is acting in good

faith without a dilatory motive,(4)it is not a failure to cure deficiencies of previous pleadings.



                                                 24
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 25 of 26 PageID# 1270




(5)there is no undue prejudice to the Def, and(6)the proposed intervention is not futile.

Forman v. Davis,371 U.S. 178,182(1962).

                                   REQUEST FOR RELIEF

81.    As the foregoing indicates, the time is ripe for this Court to curtail Defs out-of-control

retaliation and vindictive attacks on the undersigned.

82.    The Court should rely on its inherent power to ORDER the removal of all content

referencing the undersigned from all social media control by Hawkins/Goodman. This includes

references made on PATREON.COM,YouTube.COM,Facebook.Com, Twitter.Com,

Periscope.Com, BitChute.Com, etc. The media empire of Hawkins and Goodman is extensive.

83.    The Court should rely on its inherent powers and conduct a SHOW CAUSE hearing as to

why the Defshould not be fined and held in civil contempt for his on-going attacks("fake

lawsuit") on the integrity ofthis Court. Such a Court finding should provide a history of the

Defs reprehensible conduct as a reference tool for others that have been attacked by the Def.

84.    The Court should allow the undersigned to be permitted to act as a PLAINTIFF in this

litigation, which will aid the administration ofjustice by providing the Court with a documented

history ofthe Defs activities of industrial scale defamation, slander, trade libel and defamation

by insinuation.

85.    The court should rely on its inherent powers to hold Def accountable for obstruction of

justice and witness tampering. Defs conduct is nearly text-book obstruction offederal

proceedings-judicial, congressional and executive. The Def has used deception and corruption

and intimidation to prevent the production ofevidence and witness harassment to prevent the

production of evidence. The Def uses the CSTT social media empire to obstructjustice and

intimidate witnesses.




                                                25
Case 3:17-cv-00601-MHL Document 88 Filed 03/29/19 Page 26 of 26 PageID# 1271




86.    The court should rely on its inherent powers to find that Hawkins is an accomplice

working with the Defto participate in the foregoing articulated misconduct; to include

obstruction ofjustice and intimidation of witnesses.

                                         CONCLUSION


87.    Plaintiffs pleading burden has not only met, but, has exceeded the pleadings threshold,

particularly as no discovery has occurred, and he has established standing. Thereby, it would be

premature to dismiss any causes ofthis motion.


I hereby certify that the foregoing information and attached exhibits are truthful and correct

under penalties of perjury.


                    Signed:     i                                      Respec^lly submitted,

                                                                                                 /
                                                                              rge byeigert,/?/*o se




                                                 26
